Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 21, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150510(64)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  TAMARA FILAS,                                                                                       Richard H. Bernstein,
                                                                                                                      Justices
           Plaintiff-Appellant,
                                                                    SC: 150510
  v                                                                 COA: 316822
                                                                    Wayne CC: 12-016693-NF
  MEEMIC INSURANCE COMPANY,
             Defendant-Appellee.
  ____________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant for leave to file a
  reply to defendant-appellee’s response to the motion for reconsideration is GRANTED.
  The reply submitted on July 10, 2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 21, 2015
                                                                               Clerk